Title: To Thomas Jefferson from Edward Meeks, 28 November 1805
From: Meeks, Edward
To: Jefferson, Thomas


                  
                     Honored Sir 
                     
                     New York Novr. 28th—1805
                  
                  You will pardon the Liberty I have taken in Addressing you at this time—but having been Informed previous to my departure from the State of Ohio the place of my residence, that the Office of Marshal would be vacated at the opening of the present Session of Congress—
                  I Have with due deference to your Excellency Opinion induced to make the Application and flatter myself you will have the Goodness to think favourably of the same, after an Investigation being made—I have made the Members from Ohio acquainted with my Intention—who I presume will call upon your Excellency and I hope give that Satisfaction touching my General Character that is at all times Necessary—
                  With Assurances of high Esteem Your Excy Obt. very H. Servant
                  
                     Edw Meeks 
                     
                  
               